DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3–20 are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Hata (WO 2011/024539 A1) in view of Jiang (US 2010/0310809 A1).
Hata teaches an expansion device comprising a film of aligned carbon nanotubes, wherein the film is stretched over an intermediate layer, or spacer, containing gaps.  Hata abstract, description, Fig. 3h.  The intermediate layer in turn attaches the nanotube film layer with an underlying, first flexible substrate layer 2.  Id. description.  A second set of substrates 16 overlay the aligned carbon nanotube film, with its first and second surfaces, and face the film, first and second spacers 18, and a first surface of the first flexible substrate material (base) layer 12.  

    PNG
    media_image1.png
    386
    699
    media_image1.png
    Greyscale

Hata teaches that the expansion device is used to detect stretching or strain by using a base material that is stretchable in at least one direction, such as polydimethylsiloxane.  Hata description.  As shown in the Figures, the aligned nanotube film may be directly applied to the stretchable base or through the use of an intermediate layer.  See id. Figs. 3a–3h.  Accordingly, it would have been obvious to have added a second (or more) set of spacers, aligned carbon nanotube film, and second set of substrates on the opposite or second surface of the first flexible substrate layer 2 to detect strain on both sides of the expansion device, thereby forming the laminates of claims 11 and 12.  As shown above, Hata further teaches the claimed “second base material comprising a third base material surface facing the second sheet surface” 16 and a third base material 19, such that the second base material 16 may serve as a “spacer.”
The stretchable substrate is preferably uniform in thickness (i.e., smooth) in order to accurately measure strain.  Id. description.  Therefore, the surface roughness of the stretchable substrates is a result-effective variable affecting the quality of strain measurement.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed surface roughness, it would have been  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Hata does not teach releasability on either of the first or second base material surfaces.
Jiang teaches a protective device comprising a base film, a first carbon nanotube film, and a first protecting film, wherein the first protecting film includes a release layer and may be in contact with the nanotube film.  Jiang abstract.  The release layer may also be applied on both sides of the device such that a second release layer is applied to the base film.  See id. ¶ 36, 37, Figs. 6, 7.  The release layer can be made of silicon, cross-linkable silicone, paraffin, polytetrafluoroethylene, or any combination thereof.  Id. ¶ 27.
It would have been obvious to the ordinarily skilled artisan to have added the protective films to both faces of the Hata expansion device such that the release layers of the protective films face the expansion device in order to protect the expansion device from damage.  See Jiang ¶ 8.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combined teachings of Hata and Jiang fail to disclose or suggest “the second base material surface has a releasability in order for the carbon nanotube sheet structure to be removed from another carbon nanotube sheet structure adapted to be stacked on the second base material surface of the first base material,” as required in claim 1.  
In particular, Applicant contends that the combination of Jiang’s protective film including the release layer with Hara’s expansion device is improper, because such a combination would frustrate the purpose of Hara’s expansion device –– adhering to a surface to be measured and preventing the oriented nanotube film from being removed from the substrate.  
Applicant’s argument is unpersuasive because the Examiner’s rejection does not rely upon a bodily incorporation of Jiang’s protective films onto both sides of the carbon nanotube film of Hara.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  Instead, the Examiner relies upon Jiang’s teaching that it is useful have release layers of the protective films on each face the expansion device, such that one side is the second base material surface in order to protect the expansion device from damage and the other side is the carbon nanotube film.  See Jiang ¶ 60, Fig. 7.  In other words, the Examiner’s position is that it is obvious to add releasable protective films on both faces of the Hara expansion device, wherein one side of the device is the second base material surface of the first base material and the other side of the device is the carbon nanotube film.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786